—Appeal by defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered January 13, 1984, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). O’Connor, J. P., Niehoff, Rubin and Lawrence, JJ., concur.